—In a proceeding pursuant to Family Court Act article 8, the father appeals from an order of the Family Court, Nassau County (O’Shaughnessy, J.), dated December 17, 1993, which denied his motion for an order directing that photocopies of the probation and forensic reports be provided to the parties.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Supreme Court did *653not err in denying his motion requesting copies of the probation and forensic reports since the court permitted counsel to review the reports in chambers (see, Kesseler v Kesseler, 10 NY2d 445, 455; Waldman v Waldman, 95 AD2d 827; Matter of Fellows v Fellows, 25 AD2d 865; Chrisaidos v Chrisaidos, 170 AD2d 428, 429). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.